Citation Nr: 0310360	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as flat feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claim of entitlement to 
service connection for pes planus, claimed as flat feet.  The 
veteran subsequently perfected this appeal.

A RO hearing was held in December 1999.  A travel board 
hearing before the undersigned was held in August 2001.  
Transcripts of both hearings have been associated with the 
claims folder.

In December 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Mild pes planus was noted on examination for enlistment 
in January 1978 and the preponderance of the evidence does 
not show an increase in severity during active military 
service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The June 1999 rating decision, the July 1999 statement of the 
case (SOC), the February 2000 hearing officer decision, the 
March 2001 supplemental statement of the case (SSOC) and the 
January 2003 SSOC collectively notified the veteran of the 
pertinent laws and regulations pertaining to service 
connection.  These documents also informed the veteran of the 
evidence of record and of the reasons and bases for denial.

The December 2001 Board remand advised the veteran of the 
enactment of the VCAA.  By letter dated in January 2002, the 
veteran was advised that VA would obtain VA and other federal 
agency records, request private treatment records upon 
receipt of the appropriate authorization, and request 
statements from persons with knowledge of the claimed 
condition if the veteran provided the complete name and 
mailing address.  The January 2003 SSOC specifically set 
forth the laws and regulations pertaining to VA's duty to 
notify and to assist pursuant to the VCAA.  Consequently, the 
veteran has been advised of the information he is responsible 
for providing and of the evidence that VA would attempt to 
obtain.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  Throughout 
the course of this appeal, the veteran has identified private 
treatment related to his feet and various records and 
statements have been obtained and associated with the claims 
folder.  In January 2002, the RO requested that the veteran 
identify all post-service treatment for his feet.  He was 
specifically requested to submit records or authorization 
forms for the following providers:  Dr. Caimacan, Dr. 
Krebsbach, Dr. Khan, and Dr. Kim.  The veteran submitted 
authorizations for Dr. Kemp, Dr. Khan, and Dr. Krebsbach 
(Foot and Ankle Health Centers).  Records were requested from 
these providers and records received have been associated 
with the claims folder.  

At the December 1999 RO hearing, the veteran reported that 
Dr. Caimacan was deceased and he did not know if these 
records were available.  He indicated that the practice was 
taken over by Dr. Khan and that the records were possibly 
archived.  Records were received from Dr. Khan but did not 
include any records from Dr. Caimacan.  The Board notes that 
VA is unable to request additional private medical records 
without the appropriate authorizations.  

In keeping with the duty to assist, the veteran was provided 
a VA examination in September 2000 and a review of medical 
records was conducted in May 2002.  Etiology opinions have 
also been obtained.  

In light of the above, the Board finds that VA has satisfied 
its duty to notify and to assist and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

The veteran contends that he is entitled to service 
connection for bilateral flat feet on the basis of 
aggravation during service.  He essentially contends that his 
period of active service caused a permanent increase in the 
severity of his symptoms.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only conditions recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  

Examination for enlistment in January 1978 noted mild pes 
planus.  Therefore, the veteran is not entitled to the 
presumption of soundness with regard to this disability.

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2002).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b) (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

As indicated, pes planus was noted on examination for 
enlistment.  Review of service medical records is negative 
for any complaints or treatment related to the veteran's feet 
during active military service.  Service records establish 
that the veteran was discharged after 1 month 8 days because 
his qualifications did not warrant retention.  The veteran 
did not receive a medical discharge.
 
Service records do not establish that the veteran's mild pes 
planus increased in severity during his brief time on active 
duty.  However, the veteran testified at the December 1999 RO 
hearing that he has a lot of problems secondary to his flat 
feet and that he sought treatment in the latter part of 1978.  
At the August 2001 travel board hearing, the veteran 
testified that he had pain in his feet during active service 
due to the intensity of the marching.  The longest march he 
participated in was approximately 1-1/2 miles but he did a lot 
of running in boots.  Although his feet bothered him during 
service, he did not seek medical treatment because he was 
unaware of the protocol for doing so.  

In June 1982, the veteran was evaluated at St. Joseph's 
Hospital due to neck and back pain related to an auto 
accident.  Complaints related to his feet were not presented.  
On physical examination, his gait appeared normal and no 
findings related to the feet were noted.  

In November 1988, the veteran was admitted to De Paul 
Rehabilitation Hospital.  The veteran did not report any 
complaints or problems related to his feet and review of 
systems was negative for foot problems.  Physical examination 
of the extremities revealed no gross bony deformities and 
gait was within normal limits.  

In March 1991, the veteran filled out a case history in 
connection with a chiropractic visit.  The veteran did not 
respond as to whether he had ever had any foot trouble, but 
did indicate that he never had pain in his feet.  

Progress notes from Dr. Krebsbach (a podiatrist) indicate 
that the veteran presented in July 1998 with complaints of 
heel pain that had existed for 1 year.  Diagnosis was plantar 
fasciitis and pes planus bilateral.  Custom orthotics were 
prescribed.  

A physical therapy discharge summary from Covenant 
Rehabilitation Services indicates that the veteran received 8 
out of 12 scheduled physical therapy sessions from December 
1998 to March 1999 for diagnosed bilateral plantar fasciitis 
with heel spurring.  The veteran noted improvement in his 
painful condition when wearing his foot orthotics.

The evidence of record establishes that the veteran had mild 
pes planus at enlistment and that he has a current diagnosis 
of bilateral pes planus.  The Board acknowledges the 
veteran's testimony that his flat feet condition was 
aggravated during service.  Although the veteran is competent 
to report symptomatology during service, he is not competent 
to render an opinion regarding aggravation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The issue of whether the 
veteran's pre-existing pes planus increased in severity 
during service is a medical one and therefore, it is 
necessary to consider the various opinions of record.  

An October 1999 statement from Dr. Krebsbach indicates that 
he has treated the veteran for collapsing pes planovalgus 
bilaterally with recent onset of plantar fasciitis over the 
past year.  According to Dr. Krebsbach, the veteran's flat 
feet are congenital and over time the veteran developed an 
overuse syndrome.  The veteran needs to wear custom orthotics 
to provide additional arch support.  He further stated that 
this is a progressive deformity and the stress of walking on 
poorly supported feet has led to the development of plantar 
fasciitis.  

In January 2000, Dr. Krebsbach expanded on his previous 
statement indicating that "[p]ast weight-bearing activity in 
the service more likely than not has contributed to the 
excess strain and flattening of his feet."

A January 2000 statement from Dr. Khan reports that he has 
been following the veteran for chronic pain in both feet 
since December 1998.  Prior to that he was treated by Dr. 
Caimacan from 1978 until December 1998.  The veteran's 
chronic pain problem is because of flat feet and his symptoms 
are progressive.  Dr. Khan indicated that the veteran's flat 
feet are congenital but it was his opinion that the 
progression in the veteran's symptoms was most likely than 
not because of increased stress on his foot arches as a 
result of prolonged standing and walking over a period of 
time.

In June 2000, Dr. Krebsbach responded to the RO's request for 
clarification of his recent opinion, indicating that no 
medical records were available for his review.  It was to be 
made clear that the service did not cause the veteran's flat 
feet but rather exacerbated the condition.  He pointed out 
that any significant time spent on the feet in service could 
make the veteran symptomatic at that time and lead to further 
strain to the foot ligaments and further laxity and that this 
would cause a greater likelihood of his present condition.  
The veteran's present activity of standing daily was noted as 
the current cause for his foot pain.  

In September 2000, the veteran underwent a VA examination.  
The claims folder was reviewed. The examiner set forth the 
veteran's service history and the various medical opinions of 
record.  The veteran reported achy and constant pain 
especially underneath the medial aspect of the heel.  The 
veteran stands and walks all day as a clinical therapist and 
pastor.  

Based on the physical examination and x-ray, the veteran was 
diagnosed with bilateral severe pes planus and bilateral 
plantar fasciitis.  The examiner agreed with the other health 
care professionals that pes planus, after long periods of 
overuse and repetitive use will develop into chronic pain and 
cause plantar fasciitis.  However, the examiner did not 
"think that twenty-eight days of service in a military time 
is sufficient enough to cause such aggravation" and he 
reiterated that "there is no correlation to his current 
symptoms and the short period of time that he was in [the] 
military of twenty-eight days."  The examiner further noted 
that the veteran's current job where he is standing and 
walking all day is the main contributing factor to his 
symptomatic pes planus.  

In a September 2001 statement, Dr. Krebsbach stated that it 
was his understanding that the veteran was in the service for 
40 days and was not given supportive therapy for treatment of 
his flat feet.  As the veteran's treating podiatrist, he felt 
that the veteran should have been treated with arch supports 
to prevent complications associated with flat feet and that 
40 days of being on his feet would add extensive strain to 
the ligaments of his feet influencing a change in foot 
posture and symptoms.

A January 2002 statement from Dr. Khan indicates that during 
the last 3 years the veteran has received treatment for 
various medical conditions including flat feet.  Prior to 
this, the veteran was treated by Dr. Khan's predecessor, Dr. 
Caimacan for a number of years for the same problem.  The 
veteran has maintained throughout that his foot pain got 
worse during military service.  Dr. Khan further stated that 
"[s]ince flat foot is a congenital deformity therefore it is 
conceivable that his symptoms have been present for many 
years and have been getting worse with time."

In May 2002, the veteran's medical records were reviewed by a 
VA examiner for the purpose of obtaining another medical 
opinion.  In pertinent part, the examiner stated the 
following:

Flatfeet are a congenital condition and 
generally and (sic) extremely benign 
condition.  There is nothing in the 
medical records that would indicate that 
this patient has any evidence of 
significant pathology with his feet nor 
is there any indication that 39 days of 
active duty would have affected the 
condition of flatfeet which existed 
obviously prior to his service entrance.  
In addition, there is no indication that 
this patient has significant pathology or 
has required significant treatment with 
his feet.  It is the opinion of this 
examiner that there is absolutely no 
relationship with any type of symptoms 
this patient has with his feet and his 
short duty of 39 days of active duty.

In reviewing the various opinions of record, the Board does 
not find Dr. Khan's opinions probative.  Dr. Khan's most 
recent opinion merely suggests that the veteran's symptoms 
have been present for many years and are getting worse with 
time.  Dr. Khan's opinions are general in nature and do not 
clearly suggest that the veteran's bilateral pes planus was 
aggravated during his active military service.

The record does contain opinions favorable to the veteran, 
namely those of Dr. Krebsbach.  Considering his opinions 
together, they essentially state that the veteran's service 
exacerbated his condition and that 40 days of being on his 
feet would cause strain influencing changes in foot posture 
and symptoms.  The Board acknowledges that Dr. Krebsbach is 
the veteran's treating podiatrist.  However, his opinions are 
assigned less probative value because they are not supported 
by adequate rationale and there is no indication that he has 
had the opportunity to review the veteran's claims folder.  
Without an opportunity to review pertinent records, the 
opinion that the veteran's brief service aggravated his 
condition and that arch supports should have been provided 
are merely speculative and apparently based on the veteran's 
reported history.  Further, the evidence of record does not 
support Dr. Krebsbach's opinion.  Service medical records do 
not indicate an increase in severity during service and 
although reported by the veteran, the record does not contain 
evidence of treatment for flat feet shortly after discharge.  
The first treatment reports of record showing severe pes 
planus are not until many years after service.  

Although the veteran disagreed with the September 2000 VA 
examiner's statement regarding his length of service (28 days 
as opposed to 39), the Board still considers this opinion 
probative.  The examiner had the opportunity to review the 
claims folder as well as to examine the veteran.  The 
examiner discussed the veteran's service and medical history 
in detail and provided adequate and reasoned rationale for 
his opinion that the veteran's brief period in military 
service was not enough to aggravate his pre-existing pes 
planus.

The Board also finds the May 2002 VA opinion to be highly 
probative.  The Board notes that the veteran was not 
personally examined; however, the examiner had the benefit of 
reviewing the veteran's claims folder including all medical 
evidence and opinions of record.  The opinion provided was 
definitive and supported by adequate rationale.

Upon complete review of the claims folder, the Board 
concludes that the weight of the evidence does not establish 
that the veteran's pre-existing mild pes planus increased in 
severity during his period of active service.  Additionally, 
the evidence of record suggests that the veteran's current 
symptoms are related to standing and walking associated with 
his occupation.  As the preponderance of the evidence is 
against the claim for service connection for bilateral pes 
planus, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to service connection for bilateral pes planus, 
claimed as flat feet, is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

